Jenkins, J.
(After stating the foregoing facts.) The rules of law which in our opinion touch upon and govern this case are set forth in the headnotes. In a case of this particular character it may not, however, be amiss to state plainly that, the judgment of the court below having been based purely upon a question of law as raised on demurrer, neither the judgment of that court nor the judgment of this court either expresses or intimates any opinion whatever as to what is the truth as to any issue of fact involved.

Judgment reversed.


Wade, C. J., and Luke, J., concur.